Citation Nr: 0010485	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-18 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to restoration of a 50 percent disability 
rating for manic depressive (bipolar disorder), to include 
the issue of whether the reduction in rating was proper.

2.  Entitlement to an increased disability rating for manic 
depressive (bipolar disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse, and W.F.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which reduced the veteran's disability rating for 
his service-connected psychiatric disorder from 50 percent to 
30 percent.  

It is necessary to clarify the procedural status of this 
case.  In May 1993, a VA examination of the veteran's 
psychiatric disorder was conducted.  The veteran had not 
requested an increased rating for this disability and no 
claim was pending.  The examination, a routine future 
examination, was requested by the RO.  Following the 
examination, a June 1993 rating decision proposed reducing 
the disability rating for the veteran's psychiatric disorder, 
and a September 1993 rating decision implemented that 
proposal.  The 50 percent disability rating in effect for his 
bipolar disorder was to be reduced to 30 percent as of 
December 1, 1993.  However, the veteran responded in January 
1994 that he had never received notice of the proposed 
reduction.  A February 1994 letter to the veteran informed 
him that his disability award was temporarily restored.  A 
statement of the case was issued in March 1994 denying a 
continued 50 percent evaluation for the psychiatric disorder.  
A VA Form 9 May 1994 perfected the appeal of the reduction 
from 50 percent and, on that form, the veteran claimed 
entitlement to an increased rating to 80 percent for the 
psychiatric disorder.

A personal hearing before a Hearing Officer was held in July 
1994.  During the course of that hearing, the Hearing Officer 
said the following with respect to a favorable decision that 
restored the 50 percent evaluation:  "Would that satisfy 
you(r) appeal, sir:  If I were able to make a decision to 
restore the evaluation of 50 percent would that satisfy your 
appeal?"  The veteran and his representative both responded 
that the restoration of 50 percent would by satisfactory.  
See Transcript of Hearing, July 12, 1994, p. 8.  The July 
1994 Hearing Officer's decision found that the reduction in 
rating was not warranted and restored the 50 percent 
disability rating previously in effect for the veteran's 
psychiatric disorder.  As of the Hearing Officer's decision, 
the veteran's appeal concerning the 1993 reduction in rating 
was fully satisfied.  However, contrary to the Hearing 
Officer's decision, an August 1994 rating decision then 
concluded that the 1993 reduction in benefits was proper.  It 
was noted in that rating decision that the veteran's benefits 
still had not been reduced.  A supplemental statement of the 
case issued in September 1994 found the reduction to 30 
percent to be proper and denied entitlement to a rating in 
excess of 30 percent.  Following the issuance of that 
supplemental statement of the case the veteran submitted a 
copy of the VA Form 9 previously submitted in May 1994, 
requesting a rating "to 80%."  The resubmission of this form 
constituted a perfection of his appeal for an increased 
evaluation.  After noting that the veteran's benefits still 
had not been reduced as of 1998, a February 1998 rating 
decision reduced the disability rating for his psychiatric 
disorder to 30 percent as of June 1, 1998.

The veteran has further disagreed with the 1998 rating 
decision that reduced the disability rating for his bipolar 
disorder from 50 percent to 30 percent.  Therefore, the issue 
before the Board has been characterized as shown above.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) 
(the issue on appeal is not whether the veteran is entitled 
to an increase, but whether the reduction in rating was 
proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) 
("[t]his is a rating reduction case, not a rating increase 
case.").  

However, the veteran maintains that not only was the 
reduction in his disability rating in 1993 and 1998 not 
warranted, but that he is entitled to a disability rating 
higher than 50 percent for his psychiatric disorder since it 
has worsened.  As noted, he first made this claim for a 
rating in excess of 50 percent on his VA Form 9 submitted in 
May 1994.  In the supplemental statements of the case, the RO 
adjudicated whether the veteran was entitled to an increased 
disability rating.  Therefore, the issues before the Board 
have been recharacterized as shown above in order to include 
this issue.  The veteran's claim for an increased rating is 
the subject of the REMAND herein.

In February 2000, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
the veteran submitted additional evidence.  Since he has 
waived the RO's consideration of this evidence, the case need 
not be remanded to the RO for consideration and the issuance 
of a supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1999).

The RO has consistently maintained that the veteran's 
benefits were not reduced until 1998.  However, the 
compensation and pension award sheet completed after the 
September 1993 rating decision showed a reduction in benefits 
as of December 1, 1993.  A compensation and pension award 
sheet was thereafter completed in February 1994 showing 
restoration of benefits as of December 1, 1993.  The veteran 
has submitted a bank statement showing that he was paid at 
the reduced rate in December 1993.  There is insufficient 
evidence of record for the Board to determine whether in 
February 1994 the RO compensated the veteran for any past-due 
benefits owed to him because of the erroneous prior 
reduction.  The RO should fully investigate this matter and 
provide an accounting to the veteran, since he argues that 
his benefits were, in fact, reduced in 1993. 


FINDINGS OF FACT

1.  At the time the disability rating assigned for the 
veteran's service-connected psychiatric disorder was reduced 
on June 1, 1998, it had been in effect for more than five 
years.  

2.  The RO did not base the reduction in the veteran's 
disability rating on review of his entire medical history.

3.  The VA outpatient treatment records upon which the 
reduction was based were not as complete and thorough as the 
1988 VA examination upon which the 50 percent disability 
rating was awarded.

4.  The evidence upon which the reduction was based did not 
clearly demonstrate sustained improvement that was reasonably 
certain to be maintained under the ordinary conditions of 
life.


CONCLUSION OF LAW

The reduction of the veteran's disability rating for manic 
depressive (bipolar disorder) from 50 percent to 30 percent 
was not warranted by a preponderance of the evidence, and the 
requirements for restoration have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996); 38 C.F.R. § 3.105(e), 3.344(a) and (b), 4.125, 4.126, 
and 4.130, Diagnostic Code 9432 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

The veteran's psychiatric disorder is listed under Diagnostic 
Code 9206.  However, that diagnostic code no longer exists in 
the rating schedule, and Diagnostic Code 9432 is applicable 
to the service-connected bipolar disorder.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1996), 
including the rating criteria for evaluating mental 
disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  
This amendment was effective November 7, 1996.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9206 provided a 30 
percent disability rating where there was definite impairment 
of social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996).  A 50 percent disability was 
warranted where there was considerable impairment of social 
and industrial adaptability.  Id.  In Hood v. Brown, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in nature, whereas the other terms, e.g., 
"considerable" and "severe," were quantitative.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  Thereafter, the VA 
General Counsel issued a precedent opinion concluding that 
"definite" was to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represented a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  The term 
considerable, the criterion for a 50 percent evaluation, was 
to be construed as "rather large in extent or degree."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991).

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 30 percent disability rating is 
provided for:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

And, the criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9432 (1999).

Concerning the veteran's claim for restoration of a 
50 percent rating for his psychiatric disorder, the issue is 
whether the RO was justified, by a preponderance of the 
evidence, in reducing the veteran's rating.  If not, the 
veteran's rating must be restored.  See Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See Brown, 5 Vet. App. at 420-
421.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1999).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.  

For ratings which are in effect for five years or more, the 
RO must consider the provisions of 38 C.F.R. § 3.344(a) and 
(b) before it may order a reduction in rating.  38 C.F.R. 
§ 3.344(c) (1999).  The Court has held that the appropriate 
dates to be used for measuring the five-year time period, 
according to VA regulation, are the effective dates, i.e., 
the date that the disability rating subject to the reduction 
became effective is to be used as the beginning date and the 
date that the reduction was to become effective is to be used 
as the ending date.  Brown, 5 Vet. App. at 417-18.

In this case, the disability rating for the veteran's 
service-connected psychiatric disorder had been in effect for 
more than five years as of the date it was reduced on June 1, 
1998.  Therefore, there is no question in this case that the 
provisions of 38 C.F.R. § 3.344 were for application.  
38 C.F.R. § 3.344(c) (1999).

In determining whether a reduction in rating that had been in 
effect for at least five years was proper, VA must consider 
the following: (1) the entire record of examinations and the 
medical-industrial history must be reviewed in order to 
ascertain whether the examination forming the basis of the 
reduction was full and complete; (2) if finding that an 
examination was less "full and complete" than those 
examinations on which payments were authorized or continued, 
that examination will not be used as a basis for a rating 
reduction; (3) ratings for diseases subject to temporary or 
episodic improvement will not be reduced on any one 
examination except where all the evidence of record "clearly 
warrants the conclusion that sustained improvement has been 
demonstrated"; and (4) although "material improvement" is 
clearly reflected, it must be considered whether the evidence 
makes it "reasonably certain" that the improvement will be 
maintained under the "ordinary conditions of life."  
38 C.F.R. § 3.344(a) (1999); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995); Brown, 5 Vet. App. at 419.

The Board concludes that the evidence supports restoration of 
a 50 percent disability evaluation for the veteran's 
psychiatric disorder for the following reasons.  As indicated 
above, the entire record of examinations and the medical-
industrial history must be reviewed when determining whether 
a reduction in rating is proper.  However, in this case, it 
is apparent that the RO reduced the veteran's disability 
rating based on an incomplete review of the record.  The 
February 1998 rating decision that reduced the disability 
rating for his psychiatric disorder clearly states that the 
only evidence reviewed was VA outpatient records for 
treatment between 1994 and 1996.  The RO did not consider all 
the evidence of record.  Moreover, the Board cannot see how 
medical records for treatment between 1994 and 1996 can form 
the basis for a reduction of rating in 1998.  The RO had no 
contemporaneous evidence upon which to base the reduction in 
rating. 

Comparing the evidence upon which the veteran's 50 percent 
rating for his psychiatric disorder was based and the 
evidence upon which the rating reduction was based, the 
reduction in rating was not supported by a preponderance of 
the evidence.  The evidence upon which the veteran's prior 50 
percent rating was based was a March 1988 VA report of 
examination.  Evidence upon which the rating reduction from 
50 percent to 30 percent was based was VA treatment records 
covering the period October 1994 to August 1996.  Comparing 
this evidence, the VA outpatient treatment records did not 
contain the same information as the VA examination report 
from 1988.  The VA examination report from 1988 contained 
detailed information as to the veteran's subjective 
complaints and the objective findings.  The VA outpatient 
treatment records, on the other hand, are, for the most part, 
exceedingly brief.  Therefore, the evidence forming the basis 
of the reduction was not as full and complete as the evidence 
used to assign the 50 percent disability rating.  

Moreover, the VA outpatient records did not show "material 
improvement" that was "reasonably certain" to be 
maintained under the "ordinary conditions of life."  The VA 
outpatient records showed that the veteran continued to have 
"problems" at work, including difficulties with his 
superiors and co-workers.  He occasionally had paranoid 
ideas, such as someone following him.  He complained of 
insomnia and anxiety, and objective findings included blunted 
affect.  It was noted that he had no social contact with 
others.  He exhibited inappropriate behavior in 1995.  It was 
even suggested in 1995 that he be hospitalized to stabilize 
his disorder.  Such complaints and findings were certainly 
consistent with the criteria for a 50 percent rating under 
either the old or the new rating criteria.

Ratings in effect for more than five years cannot be reduced 
on the basis of one examination.  In this case, the veteran 
was not even provided a contemporaneous psychiatric 
examination prior to the reduction in rating.  The last 
examination had been conducted five years earlier, and 
clearly could not provide evidence as to the severity of the 
veteran's disability in 1998.  

In view of the foregoing, the Board concludes that there is 
not a preponderance of the evidence to support the reduction 
in the veteran's disability rating from 50 percent to 30 
percent, effective from June 1, 1998.  Therefore, entitlement 
to restoration of the previously assigned 50 percent rating 
is granted.


ORDER

Restoration of a 50 percent rating for manic depressive 
(bipolar disorder) is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.


REMAND

As discussed above, the issue of entitlement to an increased 
rating is also before the Board stemming from a claim 
submitted in May 1994.  The Board has restored the veteran's 
50 percent disability rating for his psychiatric disorder.  
Therefore, the issue is whether he is entitled to a 
disability rating in excess of 50 percent for this condition. 

It is necessary to provide the veteran a VA psychiatric 
examination.  The last psychiatric examination was conducted 
in 1993 and does not present sufficient evidence for the 
Board to determine the current severity of the veteran's 
psychiatric disorder.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran testified that he continues to receive outpatient 
psychiatric treatment at the VA Medical Center in Atlanta.  
The latest treatment records associated with the claims file 
are dated in 1996.  All of the veteran's VA medical records 
must be associated with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Atlanta for 
treatment from August 1996 to the 
present.  Ensure that the records 
obtained include mental health clinic 
notes and progress notes, group therapy 
notes, intake assessments, and any 
psychological test results.

2.  After obtaining the above referenced 
records, schedule the veteran for a VA 
psychiatric examination to evaluate his 
bipolar disorder.  It is very important 
that the examiner be provided an 
opportunity to review the claims folder, 
including this remand.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.  

Any necessary tests or studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected bipolar disorder.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner should 
discuss the prior medical evidence 
regarding the veteran's service-connected 
disorder and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

4.  Thereafter, readjudicate the 
veteran's claim for an increased 
disability rating for his psychiatric 
disorder, with consideration of any 
additional information obtained as a 
result of this remand.  Since the 
veteran's claim for an increase was 
initially filed in his May 1994 
substantive appeal, the RO must consider 
the claim under both the old and the 
revised rating criteria for evaluating 
mental disorders.  See VAOPGCPREC 11-97. 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  If the benefit sought on 
appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


- 13 -


